DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted June 1, 2021, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1, 6-12, 15-16, 20, 21, 23 and 24 are amended. Claims 3-5 are cancelled. 
	Claims 1, 6-13, 15-17, 20, 21 and 23-25 are present in the application.  

Previous Claim Rejections - 35 USC § 102

2.	Claims 1, 3, 24 and 25 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ufkin et al, Leukemia Research (2014). 
	On consideration of the amendatory changes to the claims, in which the features (a)-(e) (previously recited in claim 5) have been incorporated into claim 1, Applicant’s arguments are persuasive and the previous 35 USC § 102 rejection is withdrawn.	
However, upon further consideration, a new ground(s) of rejection is made, please see below.
Previous Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 4-13, 15-17, 20, 21, and 23 were previously rejected under 35 U.S.C. 103 as being unpatentable over Ufkin et al, Leukemia Research 2014, (“Ufkin 2014”) in view of Ufkin, Electronic Theses and Dissertations 2013, (“Ufkin 2013”).
	Claims 4 and 5 are cancelled. Claims 1, 7-12, 15, 16, 20, 21 and 23 are amended.
In view of Applicant’s amendment to claim 1, claims 1, 4-13, 15-17, 20, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ufkin et al, Leukemia Research 2014.
	Claim 1, as amended, is directed to a method of treating acute myeloid leukemia (AML) in a subject in need thereof comprising administering an effective amount of Mubritinib, in a pharmaceutical composition (claim 24)) to said subject (more specifically wherein the subject is an adult subject (claim 25), wherein the AML comprises at least one of the following features, as further limited by claims 6-13, 15-17, 20, and 23:
	(a) 	high level of expression of one or more homeobox (HOX)-network genes 			(claims 6-8); 
	(b)	high level of expression of one or more genes of Table 1 (claim 9);
	(c)	low level of expression of one or more genes depicted in Table 2 (claim 			10);
	(d)	one or more of the recited cytogenetic or molecular risk factors (claims 			11-13, 15-17 or 23); and
	(e)	a leukemic stem cell (LSC) frequency of about 1 LSC per 1x106 total cells or 		more (claim 20).
Claim 21 limits wherein the AML comprises at least two or three of features (a) to (e).

	Ufkin teaches the in vivo administration of Mubritinib in pharmaceutical composition form to treat AML in adult mice in a murine model of leukemia in section 4.5: “Mubritinib inhibits in vivo tumor growth of NB4 human leukemic xenografts” (page 109) (note that the NB4 cell line is human APL cell line, a subtype of AML), and in vivo model.
	As such, Ufkin teaches the in vivo administration of Mubritinib in pharmaceutical composition form to adult mice in a murine model of leukemia for the treatment of AML, but do not explicitly disclose wherein the AML comprises at least one of features (a) to (e).
	Yet, Ufkin discusses genes having altered expression levels in AML, in particular the increased expression levels of homeobox-network genes associated with AML: “increased HOX genes in AML results in increased cell cycle proliferation” (see page 22, first paragraph) and discloses increased expression level of HOX genes in the NB4 cell line, specifically HOXB9 in Supplemental Table 4: B] Significantly increased genes (see at page 71, sixteenth row).  Ufkin discloses molecular abnormalities (risk factors) associated with AML in the NB4 cell line including FLT3 in Supplemental Table 3 on pages 74-75 and cytogenetic abnormalities (risk factors) including trisomy 8, in Supplemental Table 2 at page 76).
	Thus, based on the teaching of Ufkin, one skilled in the art would be motivated to treat AML in a subject in need thereof by administering Mubritinib, wherein said AML is characterized by a high level of expression of one or more homeobox genes, in particular HOXB9, and/or cytogenetic or molecular risk factors, and would have a reasonable expectation of success.
	In this case, identifying/discovering genes (or risk factors) that have altered expression levels when associated with AML does not change the method of treatment, since Ufkin demonstrates that increased expression levels of certain homebox-network HOXB9 or decreased expression levels of certain genes, for example PRAM1, see Ufkin in Table C.1: A] Decreased genes at page 164, sixth row) are known to be implicated in AML.  The discovery of certain genes/risk factors or LSC frequency within AML cell lines does not render novel the known method of administering Mubritinib to treat AML in a subject in need thereof.  In this case, the ability to treat AML with poor prognosis, or having increased/ decreased activity of gene expression associated with AML, are considered latent properties of the administration of Mubritinib taught by Ufkin and the alleged unexpected result does not confer patentability.
	A person of ordinary skill in the art would know that testing for the presence of certain genes and/or risk factors in a given disease is beneficial towards improved and effective treatments and the same applies to features (a)-(e) defined in claim 1 of the present application. Therefore, a method for treating a subject suffering from AML having at least one of features (a)-(e), comprising administering an effective amount of Mubrutinib, is not considered inventive as it would be obvious to test for certain genes/risk factors before initiating therapy with a desired drug for better results.

Applicant’s Traversal
6.	Applicant traverses the obviousness rejection, arguing that while it may be obvious to test for genes and risk factors, “it is only obvious once a relationship between those genes and risk factors and the therapies available is established. Establishing this relationship requires extensive experimentation and analysis, and the conclusions are in no way obvious,” (page 6 of Remarks). Applicant contends that the examiner fails to factually support the prima facie conclusion of obviousness, and that Ufkin does not 
	Applicant argues that Ufkin uses Mubritinib as a research tool of ErbB inhibitors in the therapeutic application of treating additional cancers, and that the present application demonstrates that Ufkin’s suggestion that AML "could be treated with current ErbB inhibitors as a new therapeutic application" does not work. 
	Applicant argues that the features (a)-(e) of the AML recited in amended claim 1 is an integral element of the claimed method.  Applicant contends that Ufkin does not teach or suggest a method of treating AML having any of the features recited in amended claim 1, and that one skilled in the art Application No. 16/752,208Docket No.: 055920-549C01USAmendment Dated June 1, 2021Reply to Office Action of March 3, 2021would not have been motivated to explore a method of treating AML with Mubritinib based on the recited features (a)-(e) of the disease. Applicant argues that based on Ufkin, the skilled artisan would have been motivated to test other ErbB inhibitors for treating AML. 
	Applicant alleges that in contrast, the instant application demonstrates that "AML specimens more sensitive to Mubritinib have certain characteristics/features, including (i) higher expression of certain genes (see Table 1), notably homeobox (HOXJ-network genes, relative to AML specimens more resistant to Mubritinib, (ii) lower expression of certain genes (see Table 2), relative to AML specimens more resistant to Mubritinib; (iii) certain cytogenetic or molecular risk factors, such as intermediate cytogenetic risk, Normal Karyotype (NK), high HOX status, mutated NPM1, mutated CEBPA, mutated FLT3, mutated DNA methylation genes (DNMT3A, TET2, IDH1, IDH2), mutated RUNX1, mutated WT1, mutated SRSF2, intermediate cytogenetic risk with abnormal karyotype (intern(abnK)), trisomy 8 (+8) and abnormal chr(5/7); and al cells or more, relative to AML specimens more resistant,” (see paragraph [0042] of the published application and Examples 3-5 and Figures 2A-2I, 3A-3I, and 4F).  Applicant contends that “while Ufkin may identify some of these features as existing in AML, the relationship between these features and the viability of treatments, the key to the claimed method herein, is not discussed, let alone established,” (see page 9 of Applicant’s Remarks).
	Applicant alleges that the teachings of Ufkin are “akin to a teaching that vemurafenib can be used to treat melanoma, generically true, but in fact, vemurafenib is only 9 of 12 Application No. 16/752,208Docket No.: 055920-549C01USAmendment Dated June 1, 2021Reply to Office Action of March 3, 2021effective in BRAF gene positive melanoma. The experimentation required to find that a gene- drug relationship exists, and then to narrow that relationship to an applicable group of subjects, goes far beyond "routine experimentation",”  (see pages 9-10 of Applicant’s Remarks).  Applicant concludes that “not all AMLs can be treated by Mubritinib, as suggested by Ufkin, and that identifying the AMLs sensitive to Mubritinib is essential to the claimed method. Amended claim 1 recites the specific types of AML to be treated by the claimed method and the recited features of the AML are integral elements of the claimed method,” (see page 10 of Applicant’s Remarks).

Response to Arguments
7.	Applicant's arguments regarding Ufkin have been fully considered but they are not persuasive. 
	Regarding Applicant’s assertion that Ufkin’s suggestion that AML "could be treated with current ErbB inhibitors as a new therapeutic application" does not work, the examiner directs Applicant’s attention to Figure 3 A]-E] on page 16, which demonstrates 
    PNG
    media_image1.png
    381
    410
    media_image1.png
    Greyscale
as well as Figures 4 A]-C] on page 17, demonstrating that Mubritinib inhibits in vivo tumor growth of NB4 human leukemic xenografts, and induces cell death and inhibition of proliferation in NB4 xenograft in vivo model.  Based on the murine in vivo anticancer data demonstrated by Ufkin, one skilled in the art would reasonably predict that administering the Mubritinib to a subject in need thereof would result in the successful treatment of AML.
	Regarding Applicant’s comparison to vemurafenib, which can be used in the treatment of melanoma but only 9 of 12 Application No. 16/752,208Docket No.: 055920-549C01USAmendment Dated June 1, 2021Reply to Office Action of March 3, 2021in BRAF gene-positive melanoma, the instant case differs in that Mubritinib is effective in the treatment of AML, regardless of its characterization by increased or decreased expression of certain genes or presence of cytogenetic or molecular risk factors, as evidenced by the prior teachings of both and Shao et al and Ufkin, which each suggest the administration of Mubritinib for the treatment of AML in a subject in need thereof.
	Thus, in view of the teaching of the prior art, in which Ufkin suggests treatment of AML in a subject in need thereof by administering Mubritinib, wherein said AML is characterized by a high level of expression of one or more homeobox genes, in particular HOXB9, and/or cytogenetic or molecular risk factors, Applicant has not demonstrated unexpected results.
	Therefore a prima facie case obviousness is established.

8.	Claims 1, 3, 24 and 25 were previously rejected under 35 U.S.C. 103 as being obvious over Shao et al, Scientific Reports 6 (2016).
9.	On consideration of the amendatory changes to the claims, in which the features (a)-(e) (previously recited in claim 5) have been incorporated into claim 1, Applicant’s arguments are persuasive and the previous 35 USC § 103 rejection is withdrawn.

Conclusion
10.	In conclusion, claims 1, 6-13, 15-17, 20, 21 and 23-25 are pending in the application.  All claims stand rejected.  No claim is presently allowed.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611